Citation Nr: 0709675	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for pterygium of 
the right eye, currently evaluated as 0% disabling.

2. Entitlement to service connection for pterygium of the 
left eye. 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1989 to January 
1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran failed to appear for a February 2007 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).

The Board notes that the veteran has a current diagnosis of 
conjunctivitis and VA treatment records reflect that he has 
red, burning, and itching eyes with excessive tearing.  
Service medical records also reflect that the veteran had a 
possible diagnosis of conjunctivitis in-service.  This issue 
is referred to the RO for further consideration.
 

FINDINGS OF FACT

1.  Pterygium of the right eye is manifest by normal vision 
and a small conjunctival cyst.

2.  Pterygium of the left eye was noted at service entrance. 

3.  Pterygium of the left eye did not increase in severity 
during service.  




CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for pterygium of 
the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 4.80, 4.84, Diagnostic Codes 6034, 
Table V (2006).   

2. Pterygium of the left eye was not incurred in or 
aggravated in active service. 38 U.S.C.A. §§ 1110, 1111, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the veteran received VCAA notifications for 
his claims.  The RO provided the veteran with April and June 
2003 letters, notifying the veteran of what was required to 
substantiate his claims.  These letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency. He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claims 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession pertaining to the 
claims.  Thus, the Board finds that VA fully notified the 
veteran of what was required to substantiate his claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, notice for an increased rating 
required notification of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records, 
private treatment records, and VA examinations.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Increased Rating

The veteran seeks a compensable rating for pterygium of the 
right eye.  The veteran reports experiencing irritation, 
redness and blurred vision.  He also claims that there is a 
recurrence of pterygium in the right eye as he was told he 
needed another eye surgery.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  In this case, the disability has 
not significantly changed and a uniform evaluation is 
warranted.
 
The determination of whether a higher evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Pterygium of the right eye is rated under 38 C.F.R § 4.84A, 
Diagnostic Code 6034 for loss of vision, if any.  38 C.F.R. § 
4.84a, Diagnostic Code 6034 (2006).  For service-connected 
loss of vision, vision in one eye of 20/40 and vision in the 
other eye of 20/40 warrants a non- compensable (zero percent) 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2006).   
The best distant vision obtainable after correction by 
glasses will be the basis for rating visual acuity.  38 
C.F.R. § 4.75 (2006). 

An October 1990 service medical record shows right eye acuity 
corrected at 20/20.  An August 1991 service medical record 
shows uncorrected right eye acuity near at 20/25 and distance 
acuity at 20/30.  September 1992 service medical records show 
a history of eye problems for one and a half years.  The 
veteran's right eye acuity was 20/40 without correction.  The 
diagnosis was pterygium and possible viral conjunctivitis.  
Upon separation, pterygium was noted bilaterally; the 
veteran's uncorrected right eye acuity was 20/50.  

A July 2003 VA record shows a surgery for pterygium of the 
right eye.  At a September 2003 VA examination, the veteran 
reported blurry vision in both eyes for many years.  The 
veteran's corrected right eye far acuity measured at 20/25 
and near acuity measured at 20/20.  The examiner stated that 
there was no visual field defect.  The examiner noted  
pterygiums in the past, recently removed.  The relevant 
diagnosis was pterygium removal, both eyes.  

A November 2003 treatment record from Dr. S. shows that the 
veteran reported itching in the right eye since the last July 
2003 surgery.  There was no discharge. The assessment was dry 
eye syndrome and allergic conjunctivitis.  

A 2003 VA treatment record shows red, burning, and itching 
eyes with excessive tearing, worse in the past two years.  
The diagnoses were chronic conjunctivitis and pterygium.  

At a February 2005 VA examination, the veteran's corrected 
far acuity measured at 20/20 and near acuity measured at 
20/20.  The diagnosis was conjunctive cyst, pterygium 
excision.  An April 2005 VA examination addendum shows a 
small cyst on the right eye resulting from the minor scarring 
from the pterygium excision, not noticeable with the naked 
eye.  
 
In the present appeal, a compensable rating for pterygium of 
the right eye is not warranted.  Under Diagnostic Code 6034, 
pterygium is rated as loss of vision, if there is any loss of 
vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034.  Here, the 
veteran has no vision loss.  All the medical evidence, to 
include two VA examinations, show normal vision and no visual 
field defect.  Without any objective evidence of loss of 
vision, an increased rating under Diagnostic Code 6034 is not 
warranted.

The Board notes that the veteran has complained of burning, 
blurriness and redness.  However, under the rating code, 
pterygium is rated based on loss of vision.  Therefore, 
though the veteran is competent to report these symptoms, 
they are not sufficient to warrant a compensable evaluation.  
As previously noted, an increased evaluation for is only 
warranted for loss of vision and there is no evidence of loss 
of vision.  

The Board notes that the veteran also has a diagnosis of 
conjunctival cyst, as noted in his February 2005 VA 
examination.  However, the Board considers the cyst to be a 
residual of the pterygium removal procedure, which is already 
accounted for under the assigned rating under Diagnostic Code 
6034.  There is no evidence that the cyst results in decrease 
vision and there is no cosmetic defect.  A separate rating 
for this condition would be an evaluation of the same 
manifestation under different diagnoses, which is to be 
avoided.  38 C.F.R. § 4.14 (2006).   

The preponderance of the evidence is against a compensable 
rating for pterygium  of the right eye as there is no 
objective evidence of loss of vision.  As such, the benefit 
of the doubt does not apply, and the claim is denied.  

Service Connection 

The veteran seeks service connection for pterygium in the 
left eye.  The veteran reported irritation, redness and 
blurred vision. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1137: 38 C.F.R. § 3.304(b).  VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to the United States Court of Appeals for the 
Federal Circuit Federal Circuit (Circuit Court) precedent 
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004), 
and applies to claims, which were pending on or filed after 
May 4, 2005.  As the veteran's case was pending as of that 
date, the amendment applies.

The Circuit Court held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1137. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing 'that the increase in 
disability is due to the natural progress of the disease.'  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran's August 1988 entrance examination shows abnormal 
eyes, a note indicates pterygium, left eye, not evolutionary 
in course.  Therefore, a left eye pterygium was noted at 
entry.  38 U.S.C.A. §§ 1111, 1137.  An October 1990 record 
shows left eye acuity corrected was 20/20.  An August 1991 
service medical record shows uncorrected left eye acuity near 
at 20/50 and distant acuity at 20/30.  Another August 1991 
service medical record shows occasional blurred vision for 
twenty-five to thirty seconds.  A September 1992 service 
medical record shows complaints of a burning and blurry left 
eye for approximately one and half weeks.  He reported a 
history of eye problems for one and a half years.  His left 
eye was 20/50 without correction.  The diagnoses were 
pterygium and possible viral conjunctivitis.  Upon 
separation, pterygium was noted bilaterally and uncorrected 
left eye acuity was 20/30.      
 
2003 VA records show a surgery for pterygium of the left eye.  
A 2003 VA treatment record shows red, burning, and itching 
eyes with excessive tearing, worse in the past two years; and 
pain in the left eye.   

At a September 2003 VA examination, the veteran reported 
blurry vision in both eyes for many years.  The veteran's 
corrected left eye far acuity measured at 20/25 and near 
acuity measured at 20/20.  The examiner stated that there was 
no visual field defect.  The examiner noted  pterygiums in 
the past, recently removed.  The relevant diagnosis was 
pterygium removal, both eyes.
  
At a February 2005 VA examination, the veteran's corrected 
left eye far acuity measured at 20/20 and near acuity 
measured at 20/20.  In an April 2005 VA examination addendum, 
the examiner stated that the veteran's visual acuity in the 
left eye was 20/20.  The examiner stated that it is less 
likely that there was aggravation or permanent worsening to 
the pterygium in service.  

In the present appeal, there is clear and unmistakable 
medical evidence that the pterygium, left eye, pre-existed 
service. The veteran's entrance examination noted a finding 
of pterygium left eye and abnormal eye.  The presumption of 
soundness having been rebutted, the remaining question is 
whether the pterygium of the left eye increased in severity 
during service.  

"The determination of whether a preexisting disability was 
aggravated by service is a question of fact."  Doran v. Brown, 
6 Vet App. 283, 286 (1994).  In the present appeal, the 
February 2005 VA examiner specifically stated that it is less 
likely that there was aggravation or permanent worsening to the 
pterygium in-service.  There is no other medical evidence 
showing an increase in severity of the pterygium in service.  
Service medical records show an ongoing finding of pterygium of 
the left eye and complaints of burning, redness and blurriness; 
however there is no indication that the pterygium left eye 
underwent an increase in severity during service.  

As there is no evidence of an increase in severity in-service, 
the presumption of aggravation does not apply.  The presumption 
of aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt v. 
Derwinski, 1 Vet .App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993). 

The Board notes that the veteran's assertion that the 
pterygium of the left eye worsened and increased in size 
during service.  While the veteran is certainly capable of 
providing evidence of symptomatology, a lay person is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  In the present claim, 
service medical records do not show any treatment for the 
left eye in-service.  Additionally, the February 2005 VA 
examiner specifically stated that it is less likely that 
there was aggravation or permanent worsening to the pterygium 
in-service.  Therefore, service connection for pterygium of 
the left eye is not warranted.

The preponderance of the evidence is against the claim for 
service connection for pterygium of the left eye.  As such, 
the benefit of the doubt does not apply, and the claim is 
denied.  

ORDER

An increased evaluation for  pterygium of the right eye, 
currently evaluated as 0% disabling, is denied.

Service connection for pterygium of the left eye is denied. 


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


